Citation Nr: 1303014	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-22 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a skin disorder, including a lipoma, including as due to undiagnosed illness. 

3.  Entitlement to service connection for a disability manifested by chronic fatigue, to include chronic fatigue syndrome (CFS), including as due to undiagnosed illness. 

4.  Entitlement to service connection for a gastrointestinal disability claimed as nausea and blood in the stools, to include irritable bowel syndrome (IBS), including as due to undiagnosed illness.

5.  Entitlement to service connection for a disability manifested by joint pain, to include in the lower and upper back, neck, elbows, ankles, wrists, feet, and knees, including as due to undiagnosed illness.

6.  Entitlement to service connection for a respiratory disorder, including asthma, including as due to undiagnosed illness.

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from August 1981 to June 1993.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The RO in Atlanta, Georgia certified these claims to the Board for appellate review.

In December 1993, the Veteran was awarded service connected for a fracture of the left little finger, a patellar spur of the left knee, and residuals of a laceration of the left lower leg with retained metallic fragment, each rated as noncompensable, effective from June 5, 1993.  Statements from the Veteran dated in August 2006 and June 2007 indicate that he is seeking higher ratings for these disabilities.  The Board refers these claims for increased ratings to the RO for appropriate action.



The claims of entitlement to service connection for a disability manifested by chronic fatigue, to include CFS; a gastrointestinal disability, to include IBS; a disability manifested by joint pain; a skin disorder, including a lipoma; and a respiratory disorder, including asthma, all including as due to undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

On October 2, 2012, prior to the promulgation of a decision in this case, the Board received a request from the Veteran to withdraw the claim of entitlement to service connection for sleep apnea. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim of entitlement to service connection for sleep apnea are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Sleep Apnea

Under 38 U.S.C.A. § 7105 (West 2012), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2012). 



On October 2, 2012, prior to the promulgation of a decision in this case, the Board received a request from the Veteran to withdraw the claim of entitlement to service connection for sleep apnea.  With regard to this claim, there thus remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it must be dismissed.


ORDER

The appeal on the claim of entitlement to service connection for sleep apnea is dismissed.


REMAND

Prior to adjudicating the remaining claims on appeal, additional development is necessary.  38 C.F.R. § 19.9 (2012).

First, the Veteran was sent a statement of the case addressing his claims in June 2008.  Much additional evidence has been associated with the claims folder since that time.  However, the Veteran has not been provided with a supplemental statement of the case.  This should be accomplished on remand.

Second, during his hearing, the Veteran testified that the Social Security Administration (SSA) had found him disabled secondary to, in part, degenerative joint disease of the right foot and ankle and bilateral knee and back conditions.  The records upon which SSA relied in awarding the Veteran disability benefits are pertinent to his claim for service connection for a disability manifested by joint pain and need to be secured.


Third, during the course of this appeal, the RO assisted the Veteran by affording him a VA Gulf War examination in support of his claims.  The report of this examination is inadequate to decide the claims being remanded.  Therein, a VA examiner confirms that the Veteran has fatigue and joint and respiratory deficits, but does not discuss whether they are related to the Veteran's active service.  

Such a discussion is necessary because, even if these conditions are attributable to a known diagnosed illness, they might be related to service on a direct, rather than presumptive basis.  During service, the Veteran reported joint and gastrointestinal complaints.  He has since testified that he experienced breathing difficulty during service, a lay observable symptom he is competent to describe.  

Fourth, the Veteran also testified that he has experienced fatigue since service and post-service medical records objectively confirm this condition.  Again, as fatigue is lay observable and has reportedly manifested since service, an opinion is needed to determine whether it is related thereto.  The Veteran should also be afforded a VA examination that addresses his claimed lipoma.

Fifth, the Veteran's updated treatment records from the Dublin VA Medical Center, Candler County Hospital, East Georgia Medical Center, and Southeastern Orthopedic Center should be obtained.

Finally, the Veteran stated in August 2006 that his chronic fatigue was a by-product of his service-connected PTSD.  On remand, he should be provided with a VCAA letter on the matter of secondary service connection.  See 38 C.F.R. § 3.310.

Accordingly, these claims are REMANDED to the RO for the following action:

1.  Send the Veteran a VCAA letter on the issue of entitlement to service connection for chronic fatigue syndrome, as secondary to service-connected PTSD.  See 38 C.F.R. § 3.310.



2.  Make arrangements to obtain the Veteran's complete treatment records from the Dublin VA Medical Center, dated since August 2010.

3.  Make arrangements to obtain the Veteran's treatment records from Southeastern Orthopedic Center, dated since January 2011; and his updated treatment records from Candler County Hospital and East Georgia Medical Center.

4.  Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

5.  Thereafter, schedule the Veteran for a VA examination of his joints.  Provide the examiner with the Veteran's claims file for review and ask the examiner to confirm in his written report that he conducted such a review.  Following a comprehensive evaluation, during which all indicated studies are conducted, the examiner should:

a) note all symptoms associated with the Veteran's joints, including, if appropriate, pain, and all affected joints, including the neck, upper and lower back, ankles, feet, wrists, elbows, and knees;  

b) if the Veteran's reported symptom of joint pain objectively exists, opine whether such pain is due to a specific disease entity; 

c) if the joint pain is found to be due to a specific disease entity, opine whether the entity at least as likely as not had its clinical onset during active service or is related to any in-service disease, event, or injury, including documented joint complaints (specifically, during service the Veteran was treated for an injury to his left elbow; an injury to his big toe on the right foot; low back pain; sprained ankles; trauma to his right arm; his right foot; and fibromyalgia; he also reported that he suffered a left wrist injury in 1991, though he stated that he did not seek treatment at that time);  

d) if the joint pain is not found to be due to a specific disease entity, indicate whether the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, such as fibromyalgia, which is defined by a cluster of signs or symptoms; 

e) if the joint pain represents an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, also describe the extent to which the illness has manifested; and 

f) provide detailed rationale, with specific references to the record, for the opinions provided. 

6.  Afford the Veteran a VA examination in support of his claim for service connection for a disability manifested by fatigue.  Provide the examiner with the Veteran's claims file for review and ask the examiner to confirm in his written report that he conducted such a review.  Following a comprehensive evaluation, during which all indicated studies are conducted, the examiner should:

a) record the Veteran's reported history of fatigue; 

b) if the Veteran's reported symptom of fatigue objectively exists, opine whether it is due to a specific disease entity; 

c) if the fatigue is found to be due to a specific disease entity, opine whether the entity at least as likely as not had its clinical onset during active service or is related to any in-service disease, event, or injury; or whether it was caused or aggravated by the Veteran's PTSD;

d) if the fatigue is not found to be due to a specific disease entity, indicate whether the fatigue represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, which is defined by a cluster of signs or symptoms; 

e) if the fatigue represents an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, also describe the extent to which the illness has manifested; and 

f) provide detailed rationale, with specific references to the record, for the opinions provided. 

7.  Afford the Veteran a VA examination in support of his claim for service connection for a disability manifested by gastrointestinal complaints.  Provide the examiner with the Veteran's claims file for review and ask the examiner to confirm in his written report that he conducted such a review.  Following a comprehensive evaluation, during which all indicated studies are conducted, the examiner should:

a) note all symptoms associated with the Veteran's gastrointestinal system; 

b) if the Veteran's reported gastrointestinal symptoms objectively exist, opine whether they are due to a specific disease entity; 

c) if they are found to be due to a specific disease entity, opine whether the entity at least as likely as not had its clinical onset during active service or is related to any in-service disease, event, or injury, including the in-service documented gastrointestinal complaints; 

d) if they are not found to be due to a specific disease entity, indicate whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, such as irritable bowel syndrome, which is defined by a cluster of signs or symptoms; 

e) if they represent an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, also describe the extent to which the illness has manifested; and 

f) provide detailed rationale, with specific references to the record, for the opinions provided. 

8.  Afford the Veteran a VA examination in support of his claim for service connection for a disability manifested by respiratory complaints.  Provide the examiner with the Veteran's claims file for review and ask the examiner to confirm in his written report that he conducted such a review.  Following a comprehensive evaluation, during which all indicated studies are conducted, the examiner should:

a) note all symptoms associated with the Veteran's respiratory system;   

b) if these symptoms objectively exist, opine whether they are due to a specific disease entity; 

c) if they are found to be due to a specific disease entity, opine whether the entity at least as likely as not had its clinical onset during active service or is related to any in-service disease, event, or injury, including reported in-service breathing difficulties (to include complaints of shortness of breath and chest pain since being in Kuwait, noted on separation examination in April 1993), inhalation of fumes from burning oil fires, and/or exposure to dust storms, nerve agents, CARC paint, and/or depleted uranium rounds; 

d) if they are not shown to be due to a specific disease entity, indicate whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms; 

e) if they represent an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, also describe the extent to which the illness has manifested; and 

f) provide detailed rationale, with specific references to the record, for the opinions provided. 

9.  Afford the Veteran a VA examination in support of his claim for service connection for a skin disability.  Provide the examiner with the Veteran's claims file for review and ask the examiner to confirm in his written report that he conducted such a review.  Following a comprehensive evaluation, during which all indicated studies are conducted, the examiner should:

a) note all symptoms associated with the Veteran's skin;   

b) if these symptoms objectively exist, opine whether they are due to a specific disease entity (specifically, indicate whether the Veteran has any lipomas); 

c) if they are found to be due to a specific disease entity, opine whether the entity at least as likely as not had its clinical onset during active service or is related to any in-service disease, event, or injury, including the in-service treatment for skin problems (i.e., of the groin and on the back of the neck); 

d) if they are not shown to be due to a specific disease entity, indicate whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms; 

e) if they represent an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, also describe the extent to which the illness has manifested; and 

f) provide detailed rationale, with specific references to the record, for the opinions provided. 

10.  NEXT, REVIEW THE EXAMINATION REPORTS TO ENSURE THAT THEY COMPLY WITH THE REMAND DIRECTIVES.  IF ANY DOES NOT RESPOND TO THE BOARD'S INQUIRIES AND IS NOT FULLY EXPLAINED, RETURN IT TO THE EXAMINER FOR CORRECTIVE ACTION. 

11.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each claim on appeal in light of all pertinent evidence and legal authority.   If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


